EXHIBIT 32 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Herley Industries, Inc. (the “Company”) on Form 10-Q for the quarter ended October 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Richard F. Poirier, Chief Executive Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: Such Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 9, 2010 By:/S/Richard F. Poirier Name: Richard F. Poirier Title: Chief Executive Officer CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Herley Industries, Inc. (the “Company”) on Form 10-Q for the quarter ended October 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Anello C. Garefino, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: Such Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 9, 2010 By:/S/Anello C. Garefino Name: Anello C. Garefino Title:Chief Financial Officer
